         Case 2:18-cr-00292-DWA Document 158 Filed 12/18/19 Page 1 of 7



                       IN THE UNITED STATES DISTRICT COURT
                    FOR THE WESTERN DISTRICT OF PENNSYLVANIA


UNITED STATES OF AMERICA                      )
                                              )
       v.                                     )       Criminal No. 18-292
                                              )
ROBERT BOWERS                                 )


                     MOTION FOR DISCLOSURE OF JURY RECORDS

       Robert Bowers, by and through counsel, and pursuant to the Fifth and Sixth Amendments

to the United States Constitution, Duren v. Missouri, 439 U.S. 357 (1979), and the Jury Selection

and Service Act, 28 U.S.C. §§ 1867(a) and (f), respectfully moves this Court for an Order

directing the Clerk of the U.S. District Court for the Western District of Pennsylvania to make

available to the defense and its expert, for inspection and copying, all records or papers used or

relied upon by the Clerk of this Court, and its designees, from April 1, 2009 through the present,

in connection with the selection process of the grand and petit juries. See Plan of the United

States District Court for the Western District of Pennsylvania for the Random Selection of Grand

and Petit Jurors at § 15(b), available at

https://www.pawd.uscourts.gov/sites/pawd/files/AmendedJuryPlan09.pdf (last accessed Dec. 18,

2019). The defense requests the grand and petit jury selection records as set forth below.

                                            ARGUMENT

       The information requested below is necessary in order to adequately prepare and present

Mr. Bowers’ claims under the Jury Selection and Service Act, 28 U.S.C. §§ 1861–1878, and the

Fifth and Sixth Amendments to the United States Constitution. Mr. Bowers is entitled to a trial

by a jury composed of persons selected in accord with the Constitution and laws of the United
         Case 2:18-cr-00292-DWA Document 158 Filed 12/18/19 Page 2 of 7



States, and which fairly represents a cross section of the community in which he will be tried.

See 28 U.S.C. § 1861; Duren v. Missouri, 439 U.S. 357 (1975).

       To establish a prima facie violation of the fair cross section requirement, Mr. Bowers

must establish the following:

               (1) that the group alleged to be excluded is a “distinctive” group in
               the community; (2) that the representation of this group in venires
               from which juries are selected is not fair and reasonable in relation
               to the number of such persons in the community; and (3) that this
               underrepresentation is due to systematic exclusion of the group in
               the jury-selection process.

Duren, 439 U.S. at 364.

       The Master Jury Wheels provide the foundation for the statistical analyses necessary to

present a fair cross section challenge. See United States v. Weaver, 267 F.3d 231, 243 (3d Cir.

2001) (noting “fundamental weakness in the figures relied upon by [defense expert] in his

statistical presentation regarding the percentages on the ‘master wheel’” because he “did not

actually analyze the entire 1999 master wheel.”). It is not possible to analyze any disparities

between county and state demographics and the demographics resulting from the Jury Wheels

without the ability to inspect carefully the data found in the Jury Wheels. An unqualified right to

this inspection is required by the plain text and purpose of 28 U.S.C. §§ 1867(f) and 1868. See

Test v. United States, 420 U.S. 28, 30 (1975) (“[W]ithout inspection, a party almost invariably

would be unable to determine whether he has a potentially meritorious challenge. Thus, an

unqualified right to inspection is required not only by the plain text of the statute, but also by the

statute's overall purpose of insuring ‘grand and petit juries selected at random from a fair cross

section of the community.’ 28 U.S.C. § 1861.”). Relevant data includes not only data concerning

the current Jury Wheels but also historical data. To establish the third prong of the Duren test—

systematic exclusion—the defense must demonstrate “ongoing discrimination over a sufficient

                                                  2
         Case 2:18-cr-00292-DWA Document 158 Filed 12/18/19 Page 3 of 7



period of time.” Howell v. Superintendent Rockview SCI, 939 F.3d 260, 269 (3d Cir. 2019). The

historical data necessary to cover “a substantial period of time” cannot be known until the data is

analyzed. Id. at 270. For this reason, as noted below, the defense requests records from April 1,

2009, through the present.

       The “unqualified” right to inspection is not dependent upon any preliminary showing of

probability of a successful jury selection challenge. See, e.g., Test, 420 U.S. at 29 n.2 (“Since we

conclude that petitioner had an unqualified right to inspection under § 1867(f), we do not decide

whether his counsel’s affidavit was sufficient to establish a prima facie case [of jury

exclusion]”); United States v. Royal, 100 F.3d 1019, 1025 (1st Cir. 1996) (“[A] district court may

not premise the grant or denial of a motion to inspect upon a showing of probable success on the

merits of a challenge to the jury selection provisions.”). “‘To avail himself [or herself] of [the]

right of access to otherwise unpublic jury selection records, a litigant needs only allege that he

[or she] is preparing a motion challenging the jury selection procedures.’” United States v. Alden,

776 F.2d 771, 773 (8th Cir. 1985) (bracketed text in original) (citing United States v. Layton, 519

F. Supp. 946, 958 (N.D. Cal. 1981)) (emphasis added). No other showing is required to gain

access to the sought-after materials.

       The written plan for the random selection of grand and petit jurors presently in effect in

the United States District Court for the Western District of Pennsylvania was approved on March

20, 2009, and ordered to be effective April 1, 2009. Inspection of the requested records will

permit defense counsel to determine whether the jury selection plan ensures jurors are selected in

accord with the United States Constitution and applicable statutes.




                                                  3
 Case 2:18-cr-00292-DWA Document 158 Filed 12/18/19 Page 4 of 7



The defense requests access to the following records:

A.     Grand Jury Information

1)     The written plan for the random selection of grand and petit jurors currently in
       effect in the Western District of Pennsylvania (“Jury Plan”) and, if different in
       any respect, at the time grand jurors were summoned in this case. This Jury Plan
       is believed to be the “Plan of the United States District Court for the Western
       District of Pennsylvania for the Random Selection of Grand and Petit Jurors,”
       effective April 1, 2009.

2)     Any AO-12 form or JS-12 form created which relates to the Master Jury Wheel
       and Qualified Jury Wheel that was used to summon the grand jurors who returned
       the indictment and the superseding indictment in this case as required by 28
       U.S.C. § 1863(a).

3)     Any other statistical or demographic analyses produced to ensure the quality and
       compliance of the Master Jury Wheel and Qualified Jury Wheel used to summon
       grand jurors in this case with the Jury Plan, especially Sections 1 and 2, the Jury
       Selection and Service Act, and the U.S. Constitution.

4)     The date or dates when the Master Jury Wheel used to summon grand jurors in
       this case was refilled.

5)     The date or dates when grand jurors were summoned in this case.

6)     The number of persons summoned from the Qualified Jury Wheel to be
       considered as grand jurors in this case.

7)     The Master Jury Wheel data as described in the Jury Plan Section 8 in electronic
       and accessible form that includes Juror Number, Race, Gender, Hispanic
       Ethnicity, Year of Birth, Zip Code, City, County and Jury Division, and not Name
       or Address.

8)     The Qualified Jury Wheel data as described in the Jury Plan Section 13 in
       electronic and accessible form that includes Juror Number, Race, Gender,
       Hispanic Ethnicity, Year of Birth, Zip Code, City, County and Jury Division, and
       not Name or Address.

9)     Status Codes for potential jurors who were selected from the Master Jury Wheel
       for qualification but either had their qualification form returned by the postal
       service, did not respond, or were disqualified or exempted from jury service as
       described in the Jury Plan. The data should be in electronic and accessible form
       that includes Juror Number, whether the form was returned Undeliverable,
       whether the form was not returned, Reason for Disqualification, Race, Gender,


                                        4
         Case 2:18-cr-00292-DWA Document 158 Filed 12/18/19 Page 5 of 7



               Hispanic Ethnicity, Year of Birth, Zip Code, City, County, and Jury Division, and
               not Name or Address.

       10)     The Juror Number only (and not Name or Address) and status for persons whose
               juror summons and qualification form were not returned as described in the Jury
               Plan.

       11)     The Juror Number only (and not Name or Address) for persons selected as
               potential grand jurors in this case.

       12)     The source of data in electronic form for the Master Jury Wheel used to summon
               grand jurors in this case as described in the Jury Plan Section 5 (voter registration
               list). The data should include, as available, Race, Gender, Hispanic Ethnicity,
               Year of Birth, Zip Code, City, County, and Jury Division but not any personal
               information or information that could be used to identify any individual such as
               Name or Address.

       13)     The juror qualification and summons forms for persons summoned to potentially
               become grand jurors in this case.

       14)     The disposition of each summoned potential grand juror in this case as to excusal,
               deferment, disqualification, or selection as described in the Jury Plan.

       15)     The material described in items (2) through (12) above for all jury wheels since
               April 1, 2009.

       B.      Trial Jury Information1

       1)      The written plan for the random selection of grand and petit jurors currently in
               effect for the Western District of Pennsylvania (“Jury Plan”) and, if different in
               any respect, at the time trial jurors will be summoned in this case. This Jury Plan
               is believed to be the “Plan of the United States District Court for the Western
               District of Pennsylvania for the Random Selection of Grand and Petit Jurors,”
               effective April 1, 2009.

       2)      Any AO-12 form or JS-12 form created which relates to the Master Jury Wheel
               and Qualified Jury Wheel that will be used to summon the trial jurors as required
               by 28 U.S.C. § 1863(a).

       3)      Any other statistical or demographic analyses produced to ensure the quality and
               compliance of the Master Jury Wheel that will be used to summon trial jurors in



1
  While there is not yet a trial date, Mr. Bowers moves the Court to enter the requested Order so
that when a trial date is set, the defense will be in a position to obtain any data dependent on a set
trial date.
                                                  5
 Case 2:18-cr-00292-DWA Document 158 Filed 12/18/19 Page 6 of 7



      this case with the Jury Plan, especially Sections 1 and 2, the Jury Selection and
      Service Act, and the U.S. Constitution.

4)    The date when the Master Jury Wheel that will be used to summon trial jurors in
      this case was refilled as described in the Jury Plan.

5)    The date when trial jurors will be summoned in this case.

6)    The number of persons that will be summoned from the Qualified Jury Wheel to
      be considered as trial jurors in this case.

7)    The Master Jury Wheel data as described in the Jury Plan Section 8 in electronic
      and accessible form that includes Juror Number, Race, Gender, Hispanic
      Ethnicity, Year of Birth, Zip Code, City, County, and Jury Division, and not
      Name or Address.

8)    The Qualified Jury Wheel data as described in the Jury Plan Section 13 in
      electronic and accessible form that includes Juror Number, Race, Gender,
      Hispanic Ethnicity, Year of Birth, Zip Code, City, County and Jury Division, and
      not Name or Address.

9)    Status Codes for potential jurors who were selected from the Master Jury Wheel
      for qualification but either had their qualification form returned by the postal
      service, did not respond, or were disqualified or exempted from jury service as
      described in the Jury Plan. The data should be in electronic and accessible form
      that includes Juror Number, whether the form was returned Undeliverable,
      whether the form was not returned, Reason for Disqualification, Race, Gender,
      Hispanic Ethnicity, Year of Birth, Zip Code, City, County and Jury Management
      Division, and not Name or Address.

10)   The Juror Number only (and not Name or Address) and status for persons whose
      juror summons and qualification form were not returned as described in the Jury
      Plan.

11)   The Juror Number only (and not Name or Address) for persons who will be
      selected as potential trial jurors in this case.

12)   The source of data in electronic form for the Master Jury Wheel used to summon
      trial jurors in this case as described in the Jury Plan Section 5 (voter registration
      list). The data should include, as available, Race, Gender, Hispanic Ethnicity,
      Year of Birth, Zip Code, City, County, and Jury Division but not any personal
      information or information that could be used to identify any individual such as
      Name or Address.

13)   The juror qualification and summons forms for persons who will be summoned to
      potentially become trial jurors in this case.

                                        6
        Case 2:18-cr-00292-DWA Document 158 Filed 12/18/19 Page 7 of 7




       14)    The disposition of each summoned potential trial juror in this case as to excusal,
              deferment, disqualification or selection as described in the Jury Plan.

       15)    The material described in items (2) through (12) above for all jury wheels since
              April 1, 2009.

                                        CONCLUSION

       Based on the foregoing, the defense requests that this Court order the disclosure of the

above data and documentation to defense counsel.

                                             Respectfully submitted,

                                             /s/ Judy Clarke
                                             Judy Clarke
                                             Clarke Johnston Thorp & Rice, PC

                                             /s/ Michael J. Novara
                                             Michael J. Novara
                                             First Assistant Federal Public Defender

                                             /s/ Elisa A. Long
                                             Elisa A. Long
                                             Supervisory Assistant Federal Public Defender




                                                7
       Case 2:18-cr-00292-DWA Document 158-1 Filed 12/18/19 Page 1 of 4



                      IN THE UNITED STATES DISTRICT COURT
                   FOR THE WESTERN DISTRICT OF PENNSYLVANIA


UNITED STATES OF AMERICA                    )
                                            )
       v.                                   )       Criminal No. 18-292
                                            )
ROBERT BOWERS                               )



                    ORDER FOR DISCLOSURE OF JURY RECORDS

       Upon consideration of the request of defense counsel for disclosure of jury records, and

pursuant to the Jury Selection and Service Act, and Test v. United States, it is ORDERED that

the Clerk of the Court produce the following to counsel for Mr. Bowers:

A.     Grand Jury Information

       1)     The written plan for the random selection of grand and petit jurors currently in
              effect in the Western District of Pennsylvania (“Jury Plan”) and, if different in
              any respect, at the time grand jurors were summoned in this case. This Jury Plan
              is believed to be the “Plan of the United States District Court for the Western
              District of Pennsylvania for the Random Selection of Grand and Petit Jurors,”
              effective April 1, 2009.

       2)     Any AO-12 form or JS-12 form created which relates to the Master Jury Wheel
              and Qualified Jury Wheel that was used to summon the grand jurors who returned
              the indictment and the superseding indictment in this case as required by 28
              U.S.C. § 1863(a).

       3)     Any other statistical or demographic analyses produced to ensure the quality and
              compliance of the Master Jury Wheel and Qualified Jury Wheel used to summon
              grand jurors in this case with the Jury Plan, especially Sections 1 and 2, the Jury
              Selection and Service Act, and the U.S. Constitution.

       4)     The date or dates when the Master Jury Wheel used to summon grand jurors in
              this case was refilled.

       5)     The date or dates when grand jurors were summoned in this case.

       6)     The number of persons summoned from the Qualified Jury Wheel to be
              considered as grand jurors in this case.
Case 2:18-cr-00292-DWA Document 158-1 Filed 12/18/19 Page 2 of 4




7)    The Master Jury Wheel data as described in the Jury Plan Section 8 in electronic
      and accessible form that includes Juror Number, Race, Gender, Hispanic
      Ethnicity, Year of Birth, Zip Code, City, County and Jury Division, and not Name
      or Address.

8)    The Qualified Jury Wheel data as described in the Jury Plan Section 13 in
      electronic and accessible form that includes Juror Number, Race, Gender,
      Hispanic Ethnicity, Year of Birth, Zip Code, City, County and Jury Division, and
      not Name or Address.

9)    Status Codes for potential jurors who were selected from the Master Jury Wheel
      for qualification but either had their qualification form returned by the postal
      service, did not respond, or were disqualified or exempted from jury service as
      described in the Jury Plan. The data should be in electronic and accessible form
      that includes Juror Number, whether the form was returned Undeliverable,
      whether the form was not returned, Reason for Disqualification, Race, Gender,
      Hispanic Ethnicity, Year of Birth, Zip Code, City, County, and Jury Division, and
      not Name or Address.

10)   The Juror Number only (and not Name or Address) and status for persons whose
      juror summons and qualification form were not returned as described in the Jury
      Plan.

11)   The Juror Number only (and not Name or Address) for persons selected as
      potential grand jurors in this case.

12)   The source of data in electronic form for the Master Jury Wheel used to summon
      grand jurors in this case as described in the Jury Plan Section 5 (voter registration
      list). The data should include, as available, Race, Gender, Hispanic Ethnicity,
      Year of Birth, Zip Code, City, County, and Jury Division but not any personal
      information or information that could be used to identify any individual such as
      Name or Address.

13)   The juror qualification and summons forms for persons summoned to potentially
      become grand jurors in this case.

14)   The disposition of each summoned potential grand juror in this case as to excusal,
      deferment, disqualification, or selection as described in the Jury Plan.

15)   The material described in items (2) through (12) above for all jury wheels since
      April 1, 2009.




                                        2
     Case 2:18-cr-00292-DWA Document 158-1 Filed 12/18/19 Page 3 of 4




B.   Trial Jury Information

     1)    The written plan for the random selection of grand and petit jurors currently in
           effect for the Western District of Pennsylvania (“Jury Plan”) and, if different in
           any respect, at the time trial jurors will be summoned in this case. This Jury Plan
           is believed to be the “Plan of the United States District Court for the Western
           District of Pennsylvania for the Random Selection of Grand and Petit Jurors,”
           effective April 1, 2009.

     2)    Any AO-12 form or JS-12 form created which relates to the Master Jury Wheel
           and Qualified Jury Wheel that will be used to summon the trial jurors as required
           by 28 U.S.C. § 1863(a).

     3)    Any other statistical or demographic analyses produced to ensure the quality and
           compliance of the Master Jury Wheel that will be used to summon trial jurors in
           this case with the Jury Plan, especially Sections 1 and 2, the Jury Selection and
           Service Act, and the U.S. Constitution.

     4)    The date when the Master Jury Wheel that will be used to summon trial jurors in
           this case was refilled as described in the Jury Plan.

     5)    The date when trial jurors will be summoned in this case.

     6)    The number of persons that will be summoned from the Qualified Jury Wheel to
           be considered as trial jurors in this case.

     7)    The Master Jury Wheel data as described in the Jury Plan Section 8 in electronic
           and accessible form that includes Juror Number, Race, Gender, Hispanic
           Ethnicity, Year of Birth, Zip Code, City, County, and Jury Division, and not
           Name or Address.

     8)    The Qualified Jury Wheel data as described in the Jury Plan Section 13 in
           electronic and accessible form that includes Juror Number, Race, Gender,
           Hispanic Ethnicity, Year of Birth, Zip Code, City, County and Jury Division, and
           not Name or Address.

     9)    Status Codes for potential jurors who were selected from the Master Jury Wheel
           for qualification but either had their qualification form returned by the postal
           service, did not respond, or were disqualified or exempted from jury service as
           described in the Jury Plan. The data should be in electronic and accessible form
           that includes Juror Number, whether the form was returned Undeliverable,
           whether the form was not returned, Reason for Disqualification, Race, Gender,
           Hispanic Ethnicity, Year of Birth, Zip Code, City, County and Jury Management
           Division, and not Name or Address.


                                             3
     Case 2:18-cr-00292-DWA Document 158-1 Filed 12/18/19 Page 4 of 4



     10)      The Juror Number only (and not Name or Address) and status for persons whose
              juror summons and qualification form were not returned as described in the Jury
              Plan.

     11)      The Juror Number only (and not Name or Address) for persons who will be
              selected as potential trial jurors in this case.

     12)      The source of data in electronic form for the Master Jury Wheel used to summon
              trial jurors in this case as described in the Jury Plan Section 5 (voter registration
              list). The data should include, as available, Race, Gender, Hispanic Ethnicity,
              Year of Birth, Zip Code, City, County, and Jury Division but not any personal
              information or information that could be used to identify any individual such as
              Name or Address.

     13)      The juror qualification and summons forms for persons who will be summoned to
              potentially become trial jurors in this case.

     14)      The disposition of each summoned potential trial juror in this case as to excusal,
              deferment, disqualification or selection as described in the Jury Plan.

     15)      The material described in items (2) through (12) above for all jury wheels since
              April 1, 2009.

     IT IS SO ORDERED.

___________                       _________________________________
Date                              Donetta W. Ambrose
                                  United States District Judge




                                                4
